Citation Nr: 0204662	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  97-20 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a total 
hysterectomy and bilateral salpingo-oophorectomy.  

2.  Entitlement to service connection for chronic fatigue 
syndrome.  

3.  Entitlement to an initial compensable evaluation for 
hemorrhoids, prior to June 16, 1997.  

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected hemorrhoids from June 16, 1997.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1980 to March 1981 and on active duty from November 1981 to 
November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 RO decision which, in 
part, denied service connection for a total hysterectomy and 
bilateral salpingo-oophorectomy and for chronic fatigue 
syndrome.  Service connection was granted for hemorrhoids 
with a 0 percent (noncompensable) evaluation effective from 
September 1994.  In June 2000, the RO determined that an 
increased 10 percent evaluation was warranted for the 
veteran's service-connected hemorrhoids, effective June 1997.  
By rating action of November 2001, hemorrhoids are listed as 
noncompensably disabling again.  This appears to be a 
clerical error as the file before the Board does not reflect 
that reduction action was taken.  The Board will proceed with 
a staged or two tiered rating of the issues as listed on the 
title page.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
AB v. Brown, 6 Vet. App. 35 (1993).  

A personal hearing at the RO was held in February 1997 on 
these issues.  There was a later hearing on other issues.  In 
August 2000, the veteran requested that an additional RO 
hearing be scheduled.  Several hearings were scheduled but 
were subsequently postponed by the veteran.  In response to a 
VA request for clarification, the veteran's representative 
stated that attempts to contact the veteran had failed.  It 
was indicated that in view of no response from the veteran 
that the appeal should proceed to decision.  This is taken by 
the Board as effectively withdrawing the veteran's request 
for a personal hearing.  

The only issues fully developed and certified for appellate 
review are those on the title page of this document.  There 
have been other issues in various stages of development, but 
they have been resolved in the appellant's favor, have not 
been timely appealed, or the file before the Board does not 
contain a timely notice of disagreement as to those issues.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran was treated for vaginitis during service; the 
most comprehensive and persuasive competent evidence holds 
that there is no clinical relationship between the veteran's 
in-service symptoms and the total hysterectomy and bilateral 
salpingo-oophorectomy performed following service.  

3.  The evidence does not establish that chronic fatigue 
syndrome was present in service or that chronic fatigue 
syndrome is now present and related to service.  

4.  The veteran's service-connected hemorrhoidal disability 
is manifested by instances of recurrent, thrombosed 
hemorrhoids; there is no objective clinical evidence of 
secondary anemia or fissures.  There was no thrombosed 
hemorrhoid shown prior to June 16, 1997.





CONCLUSIONS OF LAW

1.  A total hysterectomy and bilateral salpingo-oophorectomy 
was not incurred in or aggravated by service, nor is one 
shown to be proximately due to, the result of, or aggravated 
by a service connected disability, including vaginitis.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 
2096-2099 (2000) (codified as amended at 38 U.S.C.A. § 5100 
et. seq. (West Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326); 38 C.F.R. §§ 3.303, 3.310 (2001).  

2.  Chronic fatigue syndrome is not shown to be incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 
2096-2099 (2000) (codified as amended at 38 U.S.C.A. § 5100 
et. seq. (West Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326); 38 C.F.R. § 3.303 (2001).  

3.  The criteria for an initial compensable evaluation for 
service-connected hemorrhoids prior to June 16, 1997 have not 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. Law, No. 106-475 
§ 4, 114 Stat. 2096-2099 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. Part 4, § 
4.114, Diagnostic Code 7336 (2001).  

4.  The criteria for an evaluation in excess of 10 percent 
for service-connected hemorrhoids since June 16, 1997 have 
not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. Law, No. 106-475 
§ 4, 114 Stat. 2096-2099 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. Part 4, § 
4.114, Diagnostic Code 7336 (2001).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of her service medical records reveals that the 
veteran was treated on several occasions for vaginitis.  A 
June 1982 record shows that the veteran was seen with an 
external hemorrhoid, not thrombosed.  Several records note 
treatment for viral syndrome, complicated by a history of 
asthma.  

Records from Womack Army Hospital dated from October 1987 to 
August 1991 show treatment for a variety of conditions, 
including gynecological disorders.  In October 1987, the 
veteran underwent a diagnostic laparoscopy with drainage of 
cyst fluid.  The post-operative diagnosis was right ovarian 
functional cyst.  Later records show treatment for vaginitis 
and a history of adhesions.  

Private hospital records dated from January 1988 to May 1991 
reflect the veteran's multiple gynecological procedures.  A 
January 1988 record noted the veteran's history of treatment 
for pelvic inflammatory disease.  The diagnosis was chronic 
pelvic inflammatory disease with symptomatic pelvic adhesive 
disease.  A February 1988 operative report shows that the 
veteran underwent a total abdominal hysterectomy and right 
salpingo-oophorectomy.  A September 1990 record shows that 
the veteran underwent a pelviscopy with lysis of adhesions.  
The diagnosis was status post total hysterectomy and right 
salpingo-oophorectomy with history of extensive pelvic 
inflammatory disease with adhesions.  A May 1991 operative 
report reflects that the veteran was seen with chronic left 
lower quadrant pain, presumed to be secondary to pelvic 
adhesions.  A laparoscopy was performed with lysis of 
adhesions with laser and laparotomy due to inability to 
positively identify the ovary under the sigmoid and 
subsequent left salpingo-oophorectomy and repair of 
enterotomy in the sigmoid colon.  

Private medical records dated from March 1994 to August 1994 
reflect the veteran's treatment for chronic fatigue syndrome.  
Her symptoms included forgetfulness, irritability, difficulty 
thinking, and chronic depression.  The veteran was also noted 
to experience muscle spasms, multiple joint arthralgias, 
headaches, nausea, chills, sweats, and sleep difficulties.  A 
June 1994 record notes possible polymyositis syndrome due to 
her reported symptomatology.  

On VA examination in November 1994, a history of recurrent 
pelvic inflammatory disease and endometriosis was reported.  
It was noted that she had undergone a total abdominal 
hysterectomy and bilateral salpingo-oophorectomy and was 
presently on estrogen replacement therapy.  The veteran 
reported frequent episodes of vaginitis, approximately 4 to 6 
times per year.  She indicated that she underwent a 
hemorrhoidectomy in 1981 while in the military.  She said 
that in the late 1980's, she developed recurrent pruritus ani 
and rectal bleeding associated with anal pain, relieved with 
over-the-counter hemorrhoidal preparations.  The veteran also 
gave a history of "chronic viral infection" with symptoms 
of diffuse abdominal pain and bloating, excessive flatulence, 
and alternating constipation and diarrhea.  The diagnoses 
included surgical menopause for endometriosis and chronic 
pelvic inflammatory disease, recurrent vaginitis, and history 
of hemorrhoids, status post hemorrhoidectomy.  

In December 1994, the veteran submitted a copy of a medical 
pamphlet from the Center for Disease Control regarding 
general information on the signs, symptoms, and treatment for 
chronic fatigue syndrome.  

On VA examination in April 1995, the veteran reported 
symptoms such as severe fatigue, headaches, gastrointestinal 
problems, depression, muscle aches and spasms, severe nausea, 
memory problems, difficulty concentrating, and sleep 
disturbance.  The diagnoses included recurring chronic 
fatigue.  No complaints or diagnosis relative to a 
hemorrhoidal disability were noted.  In an August 1995 
addendum, the examiner indicated that her neurological 
examination was within normal limits.  It was noted that 
there was no clear relationship between her recorded symptoms 
and her activities while in the military.  

In an August 1995 private medical statement, Bruce Steffes, 
M.D., indicated that he treated the veteran for complaints of 
a very painful mass in the perianal region.  On physical 
examination, it was noted that she had a thrombosed lateral 
hemorrhoid with a single clot.  The hemorrhoid was 
infiltrated, incised and easily evacuated.  The doctor 
related that he did not think any further work-up or surgery 
would be needed in the future.  

Of record is a September 1995 decision by the Social Security 
Administration (SSA) which shows that the veteran was awarded 
disability benefits effective from February 1994.  At that 
time, SSA determined that the veteran had not engaged in 
substantial gainful activities since the disability onset 
date.  SSA found that the medical evidence established that 
the veteran suffered from chronic fatigue syndrome.  

In a September 1996 private medical statement, Arnold 
Barefoot, Jr. M.D., related that the veteran had been his 
gynecologic patient since 1988.  The doctor noted that she 
had a history of multiple gynecologic procedures, including a 
hysterectomy revealing very severe pelvic adhesions which 
appeared to be secondary to previous pelvic and gynecologic 
infections.  Dr. Barefoot stated that the veteran reported 
treatment on multiple occasions at Womack Army Hospital for 
vaginal and pelvic infections and that such was probably 
related to her later hysterectomy.  

On VA examination in January 1997, the veteran related a 
history of chronic fatigue syndrome.  Rectal examination 
revealed a non-thrombosed external hemorrhoid at 12 o'clock 
without bleeding.  It was noted that she had a thrombosed 
lateral hemorrhoid with a blood clot in August 1995 which was 
evacuated.  Genito-urinary examination showed pelvic organs 
were absent.  The veteran reported that she had chronic 
"female infections" since the 1980's and underwent a total 
abdominal hysterectomy and bilateral salpingo-oophorectomy.  
She related that she continued to experience recurrent mixed 
vaginitis which was treated with intervaginal creams or oral 
antibiotics.  Diagnoses included external hemorrhoids, status 
post hemorrhoidectomy XI and recent evacuation without 
present evidence of thrombosis or bleeding; total abdominal 
hysterectomy and bilateral salpingo-oophorectomy and chronic 
recurrent vaginitis.  The examiner indicated that there was 
no direct causal relationship between service-connected 
vaginitis and the veteran's gynecologic surgery.  

During the February 1997 RO hearing, the veteran testified 
that she experienced swollen and painful hemorrhoids which 
were treated with medication.  She indicated that she had a 
history of viral syndrome which consisted of headaches, 
stomach problems, and muscle pains.  She related that she was 
totally disabled and unable to work due to chronic fatigue 
syndrome.  

In a February 1997 statement, Larry Kilgore, M.D. indicated 
that he had been treating the veteran for a variety of 
conditions for some time.  Dr. Kilgore related that the 
veteran was unable to do any type of formal work due to 
symptoms related to chronic fatigue syndrome and chronic 
viral syndrome.  The doctor attached a medical article 
describing effective treatment of severe chronic fatigue 
syndrome.  

In a June 1997 statement, Dr. Kilgore indicated that the 
veteran was seen for evaluation of her recurrent hemorrhoids.  
It was noted that her hemorrhoids were thrombosed and in need 
of laser surgery.  

On VA examination in October 1997, the veteran related that 
she has had a problem with hemorrhoids for 15 years.  She 
said that since her last VA examination, she has had 
thrombosed hemorrhoids several times, requiring evacuation.  
She stated that she has been on medication as needed for 
pain, on Sitz baths and is currently scheduled for a 
hemorrhoidectomy.  She complained of pain with her bowel 
movements, some perianal burning and itching, and sometimes 
spots of blood with bowel movements.  She said that her 
degree of sphincter control was apparently good but she did 
experience occasional, slight fecal leakage.  On physical 
examination, no evidence of fecal leakage was shown.  No 
fissures were noted.  A small external hemorrhoid was noted 
at 2 o'clock without evidence of thrombosis or bleeding was 
shown.  The diagnosis was hemorrhoids, post-operative 
surgical evacuation of several thromboses in the past.  


II.  Analysis

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  By virtue of the statement of the case 
and the supplemental statement of the case issued during the 
pendency of the appeal, the veteran and her representative 
were give notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claims.  There have 
been additional communications provided to the appellant.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran and, in fact, it appears 
that all evidence identified by the veteran relative to her 
claims has been obtained and associated with the claims file.  
Service medical records were obtained and associated with the 
claims file, and documentation in the claims file indicates 
that all available records have been forwarded.  VA 
examinations were conducted and copies of the reports are 
associated with the file.  No change in the outcome would be 
possible with additional development, notice, or examination.  
As such, the Board will proceed to the merits of the case.  


A.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2001).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Moreover, service connection is warranted for a disability 
which is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2001); Allen v. Brown, 7 Vet. App. 439 (1995).  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service- connected condition, should 
also be compensated.  Id.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  

After a review of the evidence, the Board concludes that the 
veteran's contentions, to the effect that current chronic 
fatigue syndrome began in service is not supported by the 
record.  First, there is no evidence that the veteran was 
diagnosed with chronic fatigue syndrome in service.  Although 
her service records reflect periodic treatment for viral 
symptoms complicated by bronchial asthma, the records do not 
contain a diagnosis of chronic fatigue syndrome.  
Accordingly, the Board can find no evidence of a confirmed 
diagnosis of chronic fatigue syndrome in service.  Moreover 
the service medical records do not seem to contain symptoms 
or manifestations of any chronic fatigue syndrome.

In addition, although post-service medical evidence reflected 
an ultimate diagnosis of chronic fatigue syndrome, the 
evidence does not establish that there is an etiological or 
causal relationship between the veteran's current complaints 
and her in-service symptomatology, her contentions to the 
contrary notwithstanding.  Specifically, none of the 
veteran's treating physicians have attributed her current 
chronic fatigue syndrome to military service.  Moreover, 
during the 1995 VA examination, the examiner specifically 
noted that there was no clear relationship between her 
current symptoms and her activities while in the military.  

The Board has also considered the veteran's statements that 
her current chronic fatigue syndrome is related to active 
duty.  Although her statements and testimony are probative of 
symptomatology, they do not constitute competent or credible 
evidence of a diagnosis or medical causation of a disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  Her assertions are 
not deemed to be credible in light of the other objective 
evidence of record showing no relationship between her 
current condition and active service.  She lacks the medical 
expertise to offer an opinion as to the existence of the 
disability, as well as to medical causation of any current 
disability.  Id.  Because there has been no relationship 
established between the veteran's in service symptomatology, 
and her current diagnosis, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for chronic fatigue syndrome.  

With regard to the claim for service connection for a total 
hysterectomy and bilateral salpingo-oophorectomy, the veteran 
asserts that multiple gynecological problems during active 
service made such surgery necessary several years after 
active duty.  As noted above, the veteran was treated on 
several occasions for vaginitis during active duty.  Post-
service records show treatment for chronic gynecological 
disorders, including pelvic inflammatory disease and pelvic 
adhesive disease beginning in 1987.  She underwent a total 
hysterectomy and salpingo-oophorectomy in 1988 and had 
several subsequent surgeries due to adhesions.  The Board 
notes the 1996 statement from Dr. Barefoot which relates the 
veteran's multiple gynecologic procedures.  It was noted that 
the veteran reported a history of treatment for pelvic 
infections at Womack Army hospital and the doctor opined that 
such history was probably related to her later hysterectomy.  
In this regard, it is noted that Dr. Barefoot's statement 
does not conclude that the veteran's gynecological surgery is 
related to a disease or injury which began in service, since 
her treatment at Womack Army hospital occurred several years 
after her discharge from active duty.  The Board notes that 
service-connection is currently in effect for vaginitis with 
a noncompensable evaluation; however, during the 1997 VA 
examination, it was noted that there was no direct causal 
relationship between her service-connected vaginitis and her 
post-service gynecological surgery.  Since the weight of the 
evidence demonstrates no relationship established between the 
veteran's service-connected vaginitis and her post-service 
gynecological surgery, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a total hysterectomy and bilateral 
salpingo-oophorectomy.  


B.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

Because this appeal is from the initial ratings assigned to 
disabilities upon awarding service connection, the entire 
body of evidence is for equal consideration. Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).  

The criteria of Diagnostic Code 7336 provide that external or 
internal hemorrhoids with persistent bleeding and secondary 
anemia or fissures warrant a 20 percent disability rating.  
Large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences warrant a 10 
percent disability rating.  Mild or moderate hemorrhoids 
warrant a noncompensable rating.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2001).  

Prior to June 1997, the evidence of record shows that the 
veteran noted a history of hemorrhoids during the November 
1994 VA examination; however no complaints or diagnosis 
relative to a hemorrhoidal disability were noted on VA 
examination in April 1995.  In August 1995, the veteran was 
seen with a thrombosed lateral hemorrhoid which was easily 
evacuated.  No further work-up or surgery was needed.  The 
January 1997 VA examination showed a non-thrombosed, external 
hemorrhoid without bleeding.  The medical evidence 
demonstrates that the veteran's disability was manifested by 
mild or moderate hemorrhoids during the period prior to June 
1997 warranting a noncompensable evaluation.  While the 
veteran was seen on one occasion for a thrombosed hemorrhoid, 
such was easily evacuated and there was no clinical evidence 
of excessive redundant tissue requiring frequent recurrences 
as required for a 10 percent evaluation.  In the opinion of 
the Board it would not be reasonable to characterize the 
veteran's hemorrhoids as more than mild or moderate, the 
criteria for the noncompensable evaluation assigned prior to 
June 16, 1997 under Diagnostic Code 7336.  For the 
aforestated reasons, there is no basis for a compensable 
disability rating prior to June 16, 1997 based on the 
evidence that is of record.  

It is the Board's conclusion that for the period since June 
1997, the criteria for a rating in excess of 10 percent have 
not been met.  The evidence of record shows that since June 
1997, the veteran's hemorrhoidal disability has been 
manifested by recurrent hemorrhoids which frequently become 
thrombosed, requiring evacuation.  There is no evidence of 
persistent bleeding with secondary anemia, or fissures as 
required for a 20 percent rating.  Thus, there is no basis 
for a rating in excess of 10 percent for the veteran's 
service-connected hemorrhoids since June 16, 1997.  

Therefore, a preponderance of the evidence shows that the 
veteran's service-connected hemorrhoids do not result in the 
symptomatology required in the above criteria for the 
assignment of a higher rating.  Accordingly, the claim must 
be denied.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the hemorrhoids present an 
unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  Significantly, the veteran's hemorrhoids have 
not required frequent periods of hospitalization at any point 
during the appeal period.  There is no credible, competent 
evidence indicating a greater degree of functional loss 
attributable to the hemorrhoids than that commensurate with 
the currently assigned 10 percent evaluation.  Therefore, the 
regular schedular standards, with the 10 percent rating 
currently assigned, adequately compensate the veteran for any 
adverse industrial impact caused by her hemorrhoidal 
disability.  



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a total hysterectomy and bilateral 
salpingo-oophorectomy is denied.  

Service connection for chronic fatigue syndrome is denied.  

An initial compensable evaluation prior to June 16, 1997 for 
hemorrhoids is denied.  

An evaluation in excess of 10 percent for hemorrhoids since 
June 16, 1997 is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

